 SHOWSHOE CO.535Snowshoe Company and Laborers'International Unionof North America,Local UnionNo. 1182, AFL-CIO, Petitioner.Case 6-RC-6686July 23, 1974DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINS AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act,, as amended, a hearingwas held before Hearing Officer Frank J. Surprenantof the National Labor Relations Board. Following theclose of the hearing the Regional Director for Region6 transferred this case to the Board for decision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.1.Upon the entire record in this proceeding, andfor the reason set forth below, the Board finds that theEmployer meets the jurisdictional standards for non-retail establishments by directly and indirectly pur-chasing goods and services valued above $50,000from outside the State of West Virginia. Therefore,the Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.Snowshoe Company is a West Virginia corporationpresently engaged in creating a year-round resort andin developing real estate for sale near Elkins, WestVirginia. It has a three-stage plan for developmentwhich, if completed, will take 5 years. Only the firststage of development has been financed, requiringcapitalization of $4.5 million. This stage was startedin the fall of 1973 and is scheduled for completion inDecember 1974. Stages two and three will enlarge theresort by adding more ski trails, lifts, and snow-mak-ing machines; a $6.5 million condominum hotel; agolf course; and a vacation-home subdivision.The Employer maintains a unit of 25 to 35 laborerswho cut brush and trees in the preparation of skislopes, ski trails, and access roads. These people dojobs on the site that are deemed too small for theEmployer to subcontract.Snowshoe also has construction contracts with sev-eral companies that represent over $1 million worth ofgoods and services traveling in interstate commerce.It has a $1.1 million contract with a Canadian engi-neering firm to design and then supervise the installa-tion of the stage one ski lifts and show-making ma-chines. This contract representsengineering designservices, as well as supervision on the jobsite. The skilifts,manufactured in Utah, have a total cost, includ-ing installation, of over $500,000. The snow-makingsystem is not premanufactured, but must be assem-bled from component parts, at least $50,000 of whichwill come from outside West Virginia. Snowshoe alsohas two other construction contracts totaling approxi-mately $1.6 million with West Virginia constructionfirms.Each of these contracts will use more than$50,000 worth of materials' not manufactured in WestVirginia. In addition to this inflow of materials andservices from out of State, Snowshoe has' receivedincome of approximately $450,000 from sale of mem-berships in the resort.The Employer urges that these out-of-state materi-als should be considered "non-recurring capital ex-penditures" 1and therefore not counted whendetermining whether this Employer meets the juris-dictional standard for nonretail businesses. TheBoard has held that it will not assert jurisdiction overan employer's business strictly on the basis of nonre-curring capital expenditures? However, there is Boardprecedent for finding that where the question is oneof counting capital purchases for the purpose of ap-plying the Board's nonretail, inflow test, such pur-chases will be counted if they are not the only itemsof inflow.' It is clear from the record in this case thatSnowshoe has purchased over $1 million worth ofmaterials and services from outside the State of WestVirginia, and has received over $450,000 fromsales ofresort memberships. The combination of these figureseasily surpasses the jurisdictional standard for nonre-tail businesses.The Employer also urges that while the resort con-struction may involve other corporations and capitalexpenditures from out-of-state, the Employer's activi-ty and that of its employees at this time is solelyintrastate. The record does not support this conten-tion. Thus, the Employer presently has contracts withvarious out-of-state companies to provide goods andservices valued in excess of $2 million.In view of the interstate character of the Employer'soperations and their substantial effect on interstatecommerce, we find that the Employer is an employer1Magic Mountain, Inc,123 NLRB 1170 (1959). The Magic Mountaincorporation was engaged in constructing and operating an amusement parkLess than $100,000 worth of "capital improvement goods" were receivedfrom out of State. The Board chose not to assert jurisdiction at that time,because the employer would be engaged solely in operation of the park afterinstallation of the capital goods.2Richter Transfer Company,80 NLRB 1246 (1948);Magic Mountain, Inc,supra3Cemetery Service Corporation,149 NLRB 604, 606 (1964).212 NLRB No. 29 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in commerce within the meaning of the Act.Itwill therefore effectuate the policies of the Act toassert jurisdiction in this proceeding.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties agreed, and we find, that the appro-priate unit is:All employees normally employed on a con-struction project in laborer classifications em-ployed at Snowshoe Company near Elkins, WestVirginia, excluding all other crafts normally em-ployed on a construction project, all office cleri-calemployees,guards,andprofessionalemployees and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]